Citation Nr: 0706124	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The appellant contends that the decedent had World War II 
service.  The decedent died in March 1998.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).


FINDING OF FACT

In February 1972, and again in October 2003, the appropriate 
service department certified that the appellant's decedent 
had no service as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.3, 3.40, 3.41, 3.203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, in a letter from the RO dated in 
September 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
She was also notified of the necessary criteria and the 
reasons that her claim had been denied.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

The Board notes that the appellant was erroneously informed 
that additional evidence submitted by her was not new and 
material evidence sufficient to reopen the claim, in a May 
2005 supplemental statement of the case.  However, the 
evidence submitted by the appellant was previously considered 
by the RO on the merits.  In the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources are not warranted.

II. Factual Background

Of record is a response to a request for information from 
National Personnel Records Center (NPRC).  In February 1972, 
NPRC responded that the appellant's husband had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In July 2003, the appellant filed a formal claim of 
entitlement to Dependency and Indemnity Compensation.  Her 
application was based upon her husband's death in March 1998, 
which, according to the death certificate, was due to 
cardiopulmonary arrest and chronic obstructive pulmonary 
disease.  She also reported that he was a former prisoner of 
war (POW) from April 1942 to May 1942 when he sustained 
multiple illness which caused his death over 55 years later.  

Also submitted was a May 1946 Affidavit for Philippine Army 
Personnel; an August 1961 statement with POW information from 
the Assistant Adjutant General of the Philippines Red Cross; 
a September 1996 certificate from the General Headquarters of 
the Office of the Adjutant General of the Armed Forces of 
Philippines; and a November 1998 certification from the 
Office of the Adjutant General of the Armed Forces of the 
Philippines.  In pertinent part, these documents indicated 
that the decedent had World War II service in the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the U. S. Armed 
Forces for the Far East (USAFFE), and became a POW from April 
to May 1942.  

In October 2003, the NPRC certified, in response to the RO's 
request, that the decedent herein had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
NPRC also referred to its previous negative February 1972 
response.  

In a letter received in March 2005, the appellant expressed 
her disagreement with the RO's decision.  She essentially 
claimed service records of Philippines personnel were totally 
destroyed in the 1973 National Personnel Records Center fire 
in St. Louis, Missouri, and therefore, her husband's service 
could not be verified by United States government records.  
In April 2005, she stated that the decedent's birth date 
could have been listed as December [redacted], 1919, as opposed to the 
December [redacted], 1919, date noted on the previous documents.  

A May 2005 Memorandum to the File prepared by the RO states 
that records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE), and those who 
claim to have served in the organized guerrilla forces, are 
maintained in St. Louis, Missouri.  The Memorandum notes that 
individual records are maintained in alphabetical order, and 
if the name is common or there are minor discrepancies in 
spelling or middle initial, then service number, date of 
birth, place of birth, and next of kin, which are provided on 
the inquiry forms, will be used to verify if the potential 
claimant is the person listed.  Unless the claimant reports a 
name different from the one on the original request, there is 
no need to attempt another search.  The Memorandum indicates 
that the service department has certified that the decedent 
had no valid military service in the Armed Forces of the 
United States.  

III.  Applicable Legal Criteria and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-767 (Dec. 27, 2001)).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service with the United States Armed Forces during World War 
II.  

In February 1972 and October 2003, the appropriate service 
department certified that the appellant's late spouse had no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  Regarding the appellant's contentions that 
the fire at the NPRC in 1973 destroyed the decedent's service 
record, a negative search was made in 1972, prior to the 
fire.  

Based upon the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States military service department.  Also, 
the February 1972 and October 2003 certifications from the 
NPRC indicating that the appellant's deceased spouse had no 
qualifying service is binding on VA.  See generally Spencer v 
West, 13 Vet. App. 376 (2000).  

Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).  As noted above, 
department records are not maintained under birth dates, so 
an additional search based on the newly-submitted birth date 
is unnecessary.  

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible the death benefits claimed 
herein,

Under the laws administered by VA.  As the law and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, supra, 6 Vet. App. at 429-30.


ORDER

Basic eligibility for VA death benefits is not warranted; the 
appeal is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


